        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAREEM NISBETT, Individually and on           ECF CASE
behalf of all other persons similarly
situated,
                                              No.: ____________________
               Plaintiff,
                                              CLASS ACTION COMPLAINT
       v.
                                              JURY TRIAL DEMANDED
PARK AVENUE LEATHER GOODS
LLC, d/b/a T. Anthony LLC,

               Defendant.


                                   INTRODUCTION

       1.      Plaintiff Kareem Nisbett, who is legally blind, brings this civil rights

action against Defendant Park Avenue Leather Goods LLC, d/b/a T. Anthony LLC

(“Defendant”) for its failure to design, construct, maintain, and operate its website,

www.tanthony.com (the “Website”), to be fully accessible to and independently usable

by Plaintiff Nisbett and other blind or visually-impaired people. Defendant denies full

and equal access to its Website.

       2.      Plaintiff Nisbett, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against Defendant.

       3.      Plaintiff Nisbett seeks a permanent injunction to cause Defendant to

change its corporate policies, practices, and procedures so that its Website will become

and remain accessible to blind and visually-impaired consumers.




                                           -1-
         Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 2 of 26




                                        THE PARTIES

        4.      Plaintiff Nisbett is, at all relevant times, a resident of the Bronx, New

York, Bronx County. As a blind, visually-impaired handicapped person, he is a member

of a protected class of individuals under Title III of the ADA, under 42 U.S.C. §

12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101

et seq., the NYSHRL and NYCHRL.

        5.      Defendant is at all relevant times a domestic limited liability company that

is organized under New York law and is authorized to do business in the State of New

York.

                               JURISDICTION AND VENUE

        6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Nisbett’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

        7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Nisbett’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

        8.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1), 1391(d)

because Defendant’s corporate headquarters is located in this District at 750 Lexington

Avenue, New York, New York, and it would thereby be considered a resident of this

District if it were a separate state.

        9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                            -2-
           Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 3 of 26




                                 NATURE OF ACTION

          10.   The COVID-19 pandemic has shifted the word into an almost entirely

online model. Restaurants need a website for customers to place pick-up and delivery

orders.     Entertainment venues are delivering performances to audiences via their

Websites or other online streaming services. Our educational institutions, including

private schools and Universities have shifted to a virtual classroom with distance-learning

being the new normal. Furthermore, with store closures or capacity limitations, stores are

relying on their Websites to serve as the fundamental point of contact between their

business and consumers. In order for blind and visually impaired consumers to access

these Websites, they must use screen reading software.

          11.   Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”) is currently the most popular, separately purchased and downloaded screen-

reading software program available for a Windows computer. Apple has its own

proprietary software called VoiceOver that comes with all Apple devices.

          12.   For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

          13.   The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.1 Levels A




                                            -3-
         Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 4 of 26




and AA of the Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are

well-established guidelines for making websites accessible to blind and visually impaired

people. These guidelines are universally followed by most large business entities and

government agencies to ensure its websites are accessible.

        14.     For a website to be equally accessible to a blind or visually impaired

person, under these guidelines, it should have following:

                a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating

a website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose

of the webpage, versus being blank. Screen readers read out page headings, allowing

users to quickly skip to a section. Navigation is, however, very difficult without those

headings.

                e.      Equivalent text is provided when using scripts.




                                             -4-
         Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 5 of 26




                f.     Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult

for a visually impaired or blind individual to complete the forms, as they do not know

what the fields, how to input data, or what options to select (e.g., selecting a date or a

size). A compliant website will, instead, provide labels or instructions when content

requires user input. This includes captcha prompts, requiring the user to verity that he or

he is not a robot.

                g.     Information about the meaning and structure of content is

conveyed by more than the visual presentation of content.

                h.     Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it causes problems in screen readers

which use IDs for labeling controls and table headings.

                i.     Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

                j.     The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

                k.     No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.




                                             -5-
         Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 6 of 26




               l.       Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.       One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.       Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.       The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically

set; and/or notification of changes to these items are available to user agents, including

assistive technology.

               p.       Where receiving and then removing pointer hover or keyboard

focus triggers additional content to become visible and hidden, a mechanism is available

to dismiss the additional content without moving the pointer hover or keyboard focus, the

pointer can be moved over the additional content without the additional content

disappearing, and the additional content remains visible until the hover or focus trigger is

removed, the user dismisses it, or the information is no longer valid.

                                STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

        15.    Defendant is a retailer of luggage, wallets and accessories and gifts for

men and women. Defendant operates a store at 107 East 57th Street, New York, New




                                            -6-
         Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 7 of 26




York. At this store and online, customers can purchase items such as duffle bags, totes,

wallets, briefcases, photo albums, picture frames, jewelry boxes and similar items.

       16.     Defendant’s website is heavily integrated with its New York City store,

serving as its gateway. Through the Website, customers can learn about Defendant’s

company, including store location and hours, learn about new arrivals, get answers to

frequently asked questions, learn about personalization, and contact Defendant via an

online form.

       17.     Defendant’s Website is a commercial marketplace. Customers can

purchase Defendant’s items through the Website for delivery anywhere in the United

States. Through the Website, Defendant’s customers are also, inter alia, able to learn

about warranties, learn about the return policy, learn about repairs, and learn about

personalization.

       18.     It is, upon information and belief, Defendant’s policy, and practice to deny

Plaintiff Nisbett and other blind or visually-impaired users’ access to its Website, thereby

denying the facilities and services that are offered and integrated with its New York City

store and online retail operations. Due to its failure and refusal to remove access barriers

to its Website, Plaintiff Nisbett and visually-impaired persons have been and are still

being denied equal access to Defendant’s retail operations and the numerous facilities,

goods, services, and benefits offered to the public through its Website.

       19.     Plaintiff Nisbett cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient JAWS and NVDA screen-reader user and

uses it to access the Internet. He has visited the Website on separate occasions using

NVDA screen-reading software.




                                            -7-
         Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 8 of 26




        20.    Defendant has installed a low-cost plug-in developed by a company called

AccessiBe. AccessiBe is one of the most well-publicized overlays available on the

market and the company has clearly spent a great deal on advertising. AccessiBe’s

Website claims it is “The #1 Automated Web Accessibility Solution for ADA & WCAG

Compliance,” See www.accessibe.com (last visited May 10, 2021). AccessiBe’s overlay

claims to make websites accessible to screen reader users and others with specific

accessibility needs. However, Plaintiff Nisbett found that Defendant’s Website remains

inaccessible, despite this overlay, and in some instances, the overlay actually makes

Website navigation more difficult. In fact, many visually impaired users have taken to

social media point out the inefficacy of this overlay for increasing accessibility. See NBC

News,     Innovation,     May      9,    2021      (last    visited    May     10,    2021)

https://www.nbcnews.com/tech/innovation/blind-people-advocates-slam-company-

claiming-make-websites-ada-compliant-n1266720.

        21.    AccessiBe recognizes the limitations of its product by providing a broad

disclaimer of warranties stating, inter alia, that “[…] the company parties provide no

warranty or undertaking, and makes no representation of any kind that the services and

the content will meet your requirements, needs or preferences, or achieve any intended

results, be compatible, uninterrupted, timely, secure, operate without interruption, meet

any performance or reliability standards or be error-free, or that any errors or defects can

and will be corrected, or the results that may be obtained from use of services will be

complete, accurate or reliable.” (https://accessibe.com/terms-of-service).

        22.    In installing Accessibe, Defendant was not trying to make its site

accessible; it was trying to create the appearance of making its site accessible.




                                             -8-
         Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 9 of 26




       23.     Plaintiff Nisbett last visited the site on or about June 23, 2021.

Immediately upon entering the site, Plaintiff Nisbett engaged the widget. However, he

continued to find the Website completely inaccessible. He encountered multiple access

barriers that denied him the full enjoyment of the facilities, goods, and services of the

Website, as well as to the facilities, goods, and services of Defendant’s New York City

store and online retail operations. Because of these barriers, he was unable to,

substantially equal to sighted individuals:

               a.      Know what is on the Website. This is in part due to the non-text

images lacking proper alternative text. Even with the AccessiBe plug-in engaged,

Plaintiff Nisbett found images to be poorly labeled. For example, on the page for the

small cosmetic bag, a sighted user is given six (6) images of the product in different

fabric options, with inside and outside views.       These images are all labeled only

“cosmetic bag small.” There is no description of the material or the pattern. In fact, the

color options are not even properly labeled. A sighted user sees a bag in blue material

with red flowers or leopard print. The color options picked up by Plaintiff Nisbett’s

screen reader are blue and yellow. Therefore, Plaintiff Nisbett is unable to learn about

this product equal to a sighted user. Plaintiff Nisbett was also unable to learn answers to

frequently asked questions equal to a sighted user. The questions and answers are laid

out in a manner that is confusing to screen readers. The questions appear as links but

engaging those links does not load any new information. In reality, they are same page

links. A sighted user can engage the link and focus is redirected further down the page

where the answer is found. Screen reader focus is not similarly redirected. A screen

reader user must arrow through all the questions. One will then find the questions again,




                                              -9-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 10 of 26




with the answers below. Plaintiff Nisbett required sighted assistance to understand where

to find this information.       Screen reader users are also unable to learn about

personalization. After accessing the “personalization” link from the footer, one is taken

to the “Engraving” page. On this page, the screen reader picks up the text with the name

of the font styles and sizes, but no explanation of how they appear. There is also a video

that shows Defendant’s products and the personalization process. There is no audio

description, and a screen reader user hears only music.

               b.      Navigate the Website. This Website was difficult to navigate using

a screen reader. The links at the top of the home page are not formatted in a way that

makes them accessible to screen reader users. If a screen reader user navigates using his

arrow keys, all of the links are read together. A screen reader user must switch to tab

navigation. Once a screen reader user has navigated to a category page, the Heritage

collection, for example, he or she cannot sort products as a sighted user can. A sighted

user has the option to sort by price, alphabetically, newness, and by featured or best-

selling items. After selecting “sort” no sorting options are detected by the screen reader.

On the product pages, the buttons for the color options are poorly labeled. For example,

for the small cosmetics bag, both buttons are read as “button color black”. Further along

on the page, the screen reader picks up color options, but, as mentioned above, they are

not accurate. As mentioned above, the FAQ page is completely non-navigable by screen

reader users independently due to focus problems. Other focus issues include, when

trying to purchase an item as a gift, after selecting gift wrapping, focus is thrown into the

checkout form. Plaintiff Nisbett’s screen reader skips over the option to add a gift

message. Lastly, there is no use of ARIA throughout the Website. ARIA alerts screen




                                            -10-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 11 of 26




reader users that new content has loaded or that keystrokes have been effective. Without

ARIA, screen reader users must take additional steps to confirm same.

                c.     Complete a purchase: Plaintiff Nisbett had difficulty completing a

purchase independently. As mentioned above, he was unable to add a gift message when

purchasing an item as a gift. When an item has been removed from the cart, there is no

ARIA alerting a screen reader user of that fact. Therefore, a screen reader user must take

additional steps to confirm the item has been successfully removed. When trying to

checkout, the form is poorly labeled due to an autocomplete feature that adds verbosity to

the form field, making it difficult to understand what information is being requested.

Ultimately, Plaintiff Nisbett was unable to complete his gift purchase independently.

       24.      Plaintiff Nisbett was denied full and equal access to the facilities and

services Defendant offers to the public on its Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:

                a.     Lack of alt-text for images.

                b.     Videos do not have audio descriptions.

                c.     Form controls have no label.

                d.     Frames do not have titles.

                e.     Several links on a page share the same link text but go to different

destinations.

Defendant Must Remove Barriers to Its Website

       25.      Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Nisbett, who need screen-readers, cannot fully and equally




                                           -11-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 12 of 26




use, or enjoy the facilities, goods, and services Defendant offers to the public on its

Website. The Website’s access barriers that Plaintiff Nisbett encountered have caused a

denial of his full and equal access in the past, and now deter him on a regular basis from

accessing the Website. These access barriers have likewise deterred him from visiting

Defendant’s New York City store and taking advantage of Defendant’s online retail

services and enjoying it equal to sighted individuals.

       26.      If the Website was equally accessible to all, Plaintiff Nisbett could

independently navigate it, view goods and service items; learn about items, including

color options and personalization, learn answers to frequently asked questions, and

complete a purchase, as sighted individuals can.

       27.      Through his attempts to use the Website, Plaintiff Nisbett has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       28.      Because simple compliance with the WCAG 2.1 Guidelines would

provide Plaintiff Nisbett and other visually-impaired consumers with equal access to the

Website, Plaintiff Nisbett alleges that Defendant has engaged in acts of intentional

discrimination, including, but not limited to, the following policies or practices:

                a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Nisbett;

                b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Nisbett; and,




                                            -12-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 13 of 26




                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Nisbett, as a member of a protected class.

       29.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       30.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Nisbett seeks under 42 U.S.C. § 12188(a)(2).

       31.        Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Nisbett seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Nisbett to assist Defendant to comply with WCAG 2.1 guidelines for its

Website:

                  a.     Remediating the Website to be WCAG 2.1 AA compliant;

                  b.     Training Defendant’s employees and agents who develop the

Website on accessibility compliance under the WCAG 2.1 guidelines;

                  c.     Regularly checking the accessibility of the Website under the

WCAG 2.1 guidelines;

                  d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.1 guidelines;

and,




                                              -13-
          Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 14 of 26




                e.     Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

          32.   Although Defendant may currently have centralized policies on

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by,

blind and other visually impaired consumers.

          33.   Without injunctive relief, Plaintiff Nisbett and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.

          34.   Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

          35.   Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                            CLASS ACTION ALLEGATIONS

          36.   Plaintiff Nisbett seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

to access Defendant’s Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s store and online during the

relevant statutory period (“Class Members”).




                                           -14-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 15 of 26




       37.     Plaintiff Nisbett seeks to certify a State of New York subclass under Fed.

R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s store and online during the

relevant statutory period (“New York Subclass Members”).

       38.     Plaintiff Nisbett seeks to certify a New York City subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered in Defendant’s store and online during the

relevant statutory period (“New York City Subclass Members”).

       39.     Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

               a.      Whether Defendant’s store is a place of “public accommodation”;

               b.      Whether Defendant’s Website is a “commercial marketplace”

effecting interstate commerce;

               c.      Whether Defendant’s Website is a “public accommodation” or a

service or good “of a place of public accommodation” under Title III of the ADA;

               d.      Whether Defendant’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;

               e.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating Title III of the ADA; and




                                            -15-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 16 of 26




               f.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating the NYSHRL or NYCHRL.

       40.     Plaintiff Nisbett’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually

impaired or otherwise blind and claim that Defendant has violated Title III of the ADA,

NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

       41.     Plaintiff Nisbett will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel

competent and experienced in complex class action litigation, and because he has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

on grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

       42.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

       43.     Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.




                                             -16-
          Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 17 of 26




                           FIRST CAUSE OF ACTION
                  VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

          44.    Plaintiff Nisbett, individually and on behalf of the Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.

          45.    Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

          46.    Defendant’s store is a public accommodation within the definition of Title

III of the ADA, 42 U.S.C. § 12181(7). Its Website is a service, privilege, or advantage of

Defendant’s store and online retail operations.

          47.    Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

          48.    Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          49.    Under Title III of the ADA, unlawful discrimination also includes, among

other things:

          [A] failure to make reasonable modifications in policies, practices, or
          procedures, when such modifications are necessary to afford such goods,
          services, facilities, privileges, advantages, or accommodations to



                                            -17-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 18 of 26




        individuals with disabilities, unless the entity can demonstrate that making
        such modifications would fundamentally alter the nature of such goods,
        services, facilities, privileges, advantages or accommodations; and a
        failure to take such steps as may be necessary to ensure that no individual
        with a disability is excluded, denied services, segregated or otherwise
        treated differently than other individuals because of the absence of
        auxiliary aids and services, unless the entity can demonstrate that taking
        such steps would fundamentally alter the nature of the good, service,
        facility, privilege, advantage, or accommodation being offered or would
        result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

        50.     These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Nisbett, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A) -(2)(A). Furthermore, he has been

denied full and equal access to the Website, has not been provided services that are

provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons.

        51.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Nisbett requests the relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

        52.     Plaintiff Nisbett, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        53.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place of public accommodation . . . because of the . . . disability




                                             -18-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 19 of 26




of any person, directly or indirectly, to refuse, withhold from or deny to such person any

of the accommodations, advantages, facilities or privileges thereof.”

       54.     Defendant’s State of New York store constitutes a sales establishment and

public accommodation under N.Y. Exec. Law § 292(9). Defendant’s Website is a service,

privilege, or advantage of this store.

       55.     Defendant is subject to NYSHRL because it owns and operates its store

and the Website. Defendant is a “person” under N.Y. Exec. Law § 292(1).

       56.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated

with its store and its online retail operations to be completely inaccessible to the blind.

This inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

       57.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or

would result in an undue burden.”

       58.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no

individual with a disability is excluded or denied services because of the absence of

auxiliary aids and services, unless such person can demonstrate that taking such steps




                                            -19-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 20 of 26




would fundamentally alter the nature of the facility, privilege, advantage or

accommodation being offered or would result in an undue burden.”

       59.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their

websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.

       60.     Defendant’s actions constitute willful intentional discrimination against

the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

that Defendant has:

               a.     Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.     Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       61.     Defendant discriminates and will continue in the future to discriminate

against Plaintiff Nisbett and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website, its store, and its online

retail operations under § 296(2) et seq. and/or its implementing regulations. Unless the




                                           -20-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 21 of 26




Court enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff

and the New York Subclass Members will continue to suffer irreparable harm.

        62.     As Defendant’s actions violate the NYSHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.

        63.     Plaintiff Nisbett is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

        64.     Plaintiff Nisbett is also entitled to reasonable attorneys’ fees and costs.

        65.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.


                               THIRD CAUSE OF ACTION
                             VIOLATIONS OF THE NYCHRL

        66.     Plaintiff Nisbett, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        67.     The NYCHRL provides that “It shall be an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place or provider of public accommodation, because of . . .

disability . . . directly or indirectly, to refuse, withhold from or deny to such person, any

of the accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin.

Code § 8-107(4)(a).

        68.     Defendant’s New York City store is a sales establishment and public

accommodation under the NYCHRL, N.Y.C. Admin. Code § 8-102(9), and its Website is

a service that is integrated with this store.




                                                -21-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 22 of 26




       69.     Defendant is subject to NYCHRL because it owns and operates its store

and the Website, making it a person under N.Y.C. Admin. Code § 8-102(1).

       70.     Defendant is violating the NYCHRL in refusing to update or remove

access barriers to Website, causing its Website to be completely inaccessible to the blind.

This inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

       71.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C.

Admin. Code § 8-107(15)(a).

       72.     Defendant’s actions constitute willful, intentional discrimination against

the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15) (a,) in that it has:

               a.      Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       73.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Nisbett and the New York City Subclass Members because




                                             -22-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 23 of 26




of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

York City Subclass will continue to suffer irreparable harm.

       74.     As Defendant’s actions violate the NYCHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.

       75.     Plaintiff Nisbett is also entitled to compensatory damages, as well as civil

penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       76.     Plaintiff Nisbett is also entitled to reasonable attorneys’ fees and costs.

       77.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

set forth below.

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       78.     Plaintiff Nisbett, individually and on behalf the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       79.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Nisbett contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of its Website and by extension its store, which Defendant

owns, operates and controls, fails to comply with applicable laws including, but not

limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,




                                            -23-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 24 of 26




N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

discrimination against the blind.

       80.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nisbett respectfully requests this Court grant the

following relief:

               a.      A preliminary and permanent injunction to prohibit Defendant

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

               b.      A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its Website into full compliance with the

requirements set forth in Title III of the ADA, and its implementing regulations, so that

the Website is readily accessible to and usable by blind individuals;

               c.      A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind, and which fails to provide

access for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq.,

N.Y. Exec. Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of

New York.

               d.      An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;




                                           -24-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 25 of 26




               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages, and fines;

               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.




                                             -25-
        Case 1:21-cv-05740 Document 1 Filed 07/02/21 Page 26 of 26




                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Nisbett demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       July 2, 2021

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10017-6705
                                      212.392.4772
                                      chris@lipskylowe.com

                                      Attorney for Plaintiff




                                           -26-
